ORDER

PER CURIAM:
Upon consideration of the Report and Recommendations of the Disciplinary Board dated July 14, 1998, and following oral argument, it is hereby
ORDERED that Ernest D. Preate, Jr., be and he is suspended from the Bar of this Commonwealth for a period of five years retroactive to August 16, 1995, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary board pursuant to Rule 208(g), Pa.R.D.E.
Justice NIGRO files a dissenting statement in which Justice ZAPPALA joins.